10/05/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0552


                                      DA 21-0552
                                   _________________

STEPHANIE KIPFINGER, BEN
CUNNINGHAM, Individually and as Natural
Guardian and Next of Friend of E.C., A Minor,

             Plaintiffs and Appellants,

     v.                                                            ORDER

GREAT FALLS OBSTETRICAL &
GYNECOLOGICAL ASSOCIATES,
and JULIE KUYKENDALL.

             Defendants and Appellees.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Elizabeth A. Best, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  October 5 2022